 




EXHIBIT 10.2

AMENDMENT TO SHARE EXCHANGE AGREEMENT

THIS Amended AGREEMENT is made effective as of February 27, 2018

AMONG:

EPHS Holdings, Inc., a Nevada corporation.    

(“EPHS Holdings”)



AND

EMERALD PLANTS HEALTH SOURCE, Inc., a Quebec corporation

 (“Emerald” or “Emerald Plants”)



AND:

THE SHAREHOLDERS OF EMREALD PLANTS

( the “Shareholders”)




WHEREAS, the parties have executed a Share Exchange Agreement dated February 27,
2018 (the “Agreement”); and

WHEREAS, the parities wish to amend and clarify paragraph 2 of the Agreement

Now Therefore, in consideration of the mutual covenants contained herein and
other good and valuable consideration it is agreed:



1.

Paragraph 2.2 of the Agreement shall be deleted in its entirety and replaced by
the following paragraph:



2.2

Consideration

As consideration for the exchange of the Emerald Shares and the forgiveness  of
all outstanding shareholder loans made by each of the Shareholders to Emerald,
EPHS Holdings shall issue 20,000,000 shares of its common stock  to the
Shareholders (10,000,000 shares to each shareholder). Notwithstanding the
foregoing, at Closing the Shareholders shall instruct the Company’s Transfer
Agent to issue to those individuals  set forth on Schedule 1  a total of
6,000,000 shares of the EPHS Shares (3,000,000 from each Shareholder).  The
Shareholders acknowledge and agree that the EPHS Shares are being issued
pursuant to an exemption from the prospectus and registration requirements of
the Securities Act.  As required by applicable securities law, the Shareholders
agree to abide by all applicable resale restrictions and hold periods imposed by
all applicable securities legislation.  All certificates representing the EPHS
 Shares issued on Closing will be endorsed with a restrictive legend similar in
form and substance to the following:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES





--------------------------------------------------------------------------------

 




ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY,
UNLESS THE SHARES ARE REGISTERED’ AN EXEMPTION FROM REGISTRATION EXISTS OR THE
SHAREHOLDER RECEIVES AN OPINION LETTER ISSUED BY COMPANY COUNSEL.



2.

All other terms and conditions  as contained in the Agreement, shall remain
binding on the parties and are incorporated by reference.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

EPHS Holdings, Inc.


By:

/s/Gianfranco Bentivoglio

Gianfranco Bentivoglio, president  

Emerald Plant Services, Inc.



BY:

/s/Paolo Gervasi

Paolo Gervasi

Its:  Authorized Representative

The Shareholders:




/s/ Paolo Gervasi

Paolo Gervasi




/s/ Paolo Gervasi

Calegero Caruso





--------------------------------------------------------------------------------

 
















SCHEDULE 1




SHAREHOLDERS

 

Equity Ownership

 

Shares issuable

 

 

In Emerald

 

 

 

 

 

 

 

Paolo Gervasi

 

50%

 

7,000,000

 

 

 

 

 

Calegero Caruso

 

50%

 

7,000,000

Gianfranco (John) Bentivoglio

 

0%

 

1,250,000

Mathew Bentivoglio

 

0%

 

500,000

Ricky Pilutti

 

0%

 

250,000

Giuseppe Gervasi

 

0%

 

1,000,000

Silvano Mosca

 

0%

 

500,000

Francesco Mannello

 

0%

 

500,000

Vince Beatty

 

0%

 

2,000,000

 

 

 

 

 

Totals

 

100%

 

20,000,000










/s/PaoloGervasi

/s/Calegero Caruso

Paolo Gervasi

Calegero Caruso















